﻿The sequence of events which recently shook the world is clear evidence that ultimately the process of democratic change cannot be reversed. The democratic concepts and values that are now sweeping the world are recognized as the most important unifying forces on this planet and the only reliable basis for justice, equality, prosperity and peaceful coexistence. Indeed, it is the universal acceptance of the dynamics of the process of democratisation that justifies the current wave of expressions of expectations for a better future.
In this context we wish to share with members the lessons learned in our short history as an independent nation and to highlight, as a responsible member of the family of nations, what contributions the people of Suriname are making to the new hopes of the international community.
After a sad and unexpected interruption of the democratic process in my country, which had gained new momentum in 1987, the people of Suriname have again - through a free expression of their will in general elections this year - demonstrated their unswerving belief in democracy. In a peaceful manner and with dignity our people have repeated their determination to remain in the ranks of those who have pledged to make every necessary sacrifice to put an end to the era of authoritarian and totalitarian rule.
The people of Suriname have experienced the value and impact of international solidarity. In organising our renewed expressions of freedom and democracy we have received inestimable encouragement and political support. On this memorable occasion we wish to express our appreciation and sincere gratitude to all individuals, organizations - among others the Organisation of American States and the European Community - and sympathetic Governments and peoples that supported us during our long and arduous reorientation to democracy. I wish to repeat here that we shall always remember all fellow-countrymen who gave their lives in our guest for freedom, justice and democracy, or who lost their lives in the performance of their duties.
We have built a bridge to the new world and have helped to tear down the barriers that have hampered international communication and retarded progress, for we have learned that the democratic road is the most effective means to remove physical borders and to establish a world in which genuine interdependence will dominate over narrow-minded chauvinism; where confrontation will make way for tolerance and dialogue; and where cultural and social differences will not discourage cooperation to overcome ethnicity and senseless rivalry.
Thus through the unconquerable determination of the Surinamese people to choose constitutional democracy, we expressed an important goal of our foreign policy, namely to improve and deepen relations with other nations. It is in this context that we attach great importance to internal and external provisions for the promotion and protection of democracy in each country of every continent. Within the shortest possible time, therefore, the Constitution will be amended, making it a better reflection of the will and aspirations of our people with regard to the supreme role of the civil authority.
But a democratic society must be safeguarded; it requires, among other things, a sound economic base and the support of other democratic nations. We must, therefore, consider all suggestions made to organise regional mechanisms which would assist vulnerable emerging democratic countries in defending democracy whenever the need arises, with due adherence to the principle of self-determination.
To adapt our economy to changing international realities, and thus secure the basis for sound economic growth and safeguard the principle of social justice, my Government is committed to realizing a multidimensional adjustment and recovery programme. The solution to the dilemma that arises from the conflicting priorities of adjustment and stability, necessitates a prudent approach, while international support is indispensable. To this end my Government will shortly enter into dialogue with friendly nations inside and outside our region.
Mr. President, my delegation is pleased to see you, a representative of Saudi Arabia, a country with which Suriname enjoys friendly relations and cultural ties, presiding over the proceedings of the General Assembly. You bring to this office a wealth of diplomatic experience and skill. We wish you every success in the performance of your task and offer our unswerving support at all times. My delegation would like to convey its gratitude to your predecessor, Mr. Guido de Marco, the Deputy Prime Minister and Minister for Foreign Affairs of Malta, for the excellent manner in which he guided the affairs of the forty-fifth session. During his tenure of office the Organization engaged in a process aimed at enhancing the role of the United Nations in international affairs and decision-making and took one of the momentous decisions in its history. We also express appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for the excellent manner in which he too carried out his task in the recent turbulent period.
The admission of new nations is completely in conformity with the cherished goal of universality which is enshrined in the Charter of our Organization.
The membership of the Republic of Korea and the Democratic People's Republic of Korea will certainly contribute to a peaceful solution of the Korean question and my delegation wholeheartedly welcomes them as full Members of the United Nations.
The Government and people of Suriname also congratulate and welcome the Republic of the Marshall Islands and the Federal State of Micronesia and we rejoice at the admittance of the Baltic States - Estonia, Latvia and Lithuania - into the United Nations. Their presence among us today as Members of this Organization is a reflection of sweeping changes that are taking place in today's world. The Government of Suriname looks forward to cooperation with all the new Members. We wish to reconfirm that we will continue to base our relations with other nations on the Charters of the United Nations and the Organisation of American States and on the principles of the Movement of Non-Aligned States.
Long historical bonds have forged special relationships between Suriname and many other countries. Moreover, there exist special cultural ties with some countries, among them the Netherlands. This relationship is nurtured and strengthened by the relatively large group of Dutch citizens who originate from Suriname, and by the Agreement for Development Cooperation, signed between the Republic of Suriname and the Kingdom of the Netherlands.
I expect that my Government, which was chosen by general, free and fair elections, will receive the fullest support and cooperation in realizing its national goals.
Suriname hopes and expects to find a favourable attitude with the Netherlands and among all friendly nations, both within and outside our region. With regard to the Netherlands, the Government of Suriname has declared its preparedness to have further talks in the near future on the possible deepening and extension of relations between the two countries.
Now that the traditional causes of international tension and instability have been removed, practically every country is challenged by a phenomenon so pervasive that it defies national boundaries, so persistent that the fight against it devours many national treasuries and, indeed, so devastating that it threatens to destroy the very essence of civilized man. It is no wonder, therefore, that Suriname, too, is among the victims of the evil and illicit trafficking and use of drugs. No one country alone can win the war against the scourge - certainly not small countries with a vulnerable economic base. Decisive and coordinated actions are called for, both at the regional and at the global level.
We have begun, within the limits of our resources, to take action in this regard at the national level. My Government will strengthen our institutional framework and seek the most effective manner in which to contribute to the war against drugs. We have already signed treaties with neighbouring countries for effective cooperation but we are convinced that, with the restoration of democracy in Suriname, we have met one of the basic requirements for expanded and intensified international cooperation.
The signing of the strategic arms reduction agreement by the United States and the Soviet Union constitutes a major step in achieving general and complete disarmament and will certainly contribute to a more stable and peaceful world. The process of arms reduction and disarmament, including the reduction and elimination of nuclear weapons and weapons of mass destruction, should be pursued vigorously. Serious consideration should be given to utilizing the substantial resources released as a result of detente, in a more constructive manner.
We note with much satisfaction that the processes of change in Eastern Europe have retained their dynamics. These processes, which are taking place with great difficulty, have our full support and sympathy. We are glad that the threat to the democratic forces in the USSR by means of a coup d'etat, was of but short duration. We commend the Soviet people for their courage, which was undoubtedly the decisive factor.
We had sincerely hoped that after the rapprochement of the super-Powers, the world in general, and Europe in particular, would have entered an era of peace and security. The ethnic confrontation taking place in Eastern Europe, however, fills us with deepest anxiety. We call upon the parties involved to seek a solution for their differences by means of dialogue and not by force of arms.
One of the fundamental causes of instability in the Middle East is the unresolved Arab-Israeli conflict and the Palestinian issue. My Government notes with appreciation the efforts made by the Government of the United States to promote the convening of a peace conference. We hold the view that a just and comprehensive solution is not possible without taking into account the legitimate rights of the Palestinian people based on Security Council resolutions 242 (1967) and 338 (1973). We support the right to security of all States of the region, including the State of Israel.
The positive changes taking place in South Africa are a source of hope and my Government welcomes the repeal of the main legislative principles of the apartheid system. However, pressure should be maintained until a democratic constitution has been established and all conditions as stipulated by the United Nations Declaration on South Africa have been met.
The development strategies of the 1970s and 1980s showed both their merits and their defects. Significant economic and social progress was made, particularly with respect to improving living conditions. However, millions of people in the world continue to live in poverty and ignorance, endure hunger, suffer from diseases, and die at an early age. The pressure of population growth over the next 10 years as well as the social side-effects of global restructuring will most certainly add to the existing problems of the developing countries. This paints a gloomy picture and in today's increasingly interdependent world, developed and developing countries have to address the needs of the people in a spirit of shared responsibility.
The challenge of combating backwardness, alleviating poverty and redressing social inequalities should be tackled through global cooperation. In this respect it should be noted that, fortunately, the emphasis at present is focused on human development and areas like primary education, preventive health care and housing.
International cooperation for development has now reached another phase. We have learned from experience, and in this respect a new approach is being taken by the developing countries. This was reflected in the adoption of the agreed objectives of the Fourth International Development Strategy and in the Declaration on International Economic Cooperation.
But it is disappointing that thus far little progress has been made to achieve the objectives agreed upon during the negotiations of the relevant United Nations initiatives. Problems such as the external debt, reverse transfer of resources from developing to industrialized countries, and new forms of protectionism still constitute serious constraints in the development process. It should be noted, however, that despite these setbacks, the concept of development has given way to new perceptions which advocate greater cooperation for development and are geared towards shouldering of more responsibilities by the developing countries.
We support the views expressed in the report of the South Commission that the developing countries should rely increasingly on their own resources and efforts for economic development, without isolating themselves from the North. Therefore, we should promote South-South cooperation and encourage all efforts to strengthen our collective self-reliance as a matter of priority.
My Government underlines the South Commission's six-point global programme of immediate action and urges that in the near future serious consideration be given to convening a global summit meeting to discuss the objectives stated in the South report with the leaders of the North.
Since the establishment of the United Nations, it has had to cope with many challenges, uncertainties and frustrations, but has also experienced success and achievements in many fields. Recent events have focused attention once more on the role and functioning of the Organisation. The Gulf war has demonstrated that the United Nations is able to take decisive action to repel aggression and restore international peace and security. We hold the view that in future the effectiveness of the Organisation could be augmented even more. To that end, the Security Council should act with the same vigour and unanimity, whenever international peace and security are in jeopardy, that it demonstrated during the Gulf war.
In this respect, my Government concurs with the view, recently underlined by the Secretary-General, that there should be a proper balance between the powers, prerogatives and responsibilities of the five permanent members of the Security Council and those of the 10 non-permanent, members and between the Security Council and the General Assembly.
In the first part of this year the General Assembly devoted considerable attention to finding ways and means to improve the functioning of the intergovernmental machinery in the economic and social fields of our Organization. My Government is of the opinion that the current process of reform should be continued, with the aim of enhancing the principle of democracy in the decision-making process of the United Nations. As the Group of 77 his stressed time and again, clarity and openness must be preserved and Strengthened; only then will the United Nations system be able to become more responsive and accountable to all Member States. We are moving towards the year 1992, which will be a year of special significance for the world. It will give us the opportunity to reflect on the time-span of 500 years of development which has passed since the first encounter of two continents. The year 1992 will also mark the beginning of new challenges and opportunities for present and future generations. Europe is setting course for a fully integrated economic system. At the same time, other regions too are moving towards strengthening their economic integration.
However, the unifying process in Western Europe has been accompanied by concern on the part of the developing countries, particularly the African. Caribbean and Pacific (APC) countries, which have developed a close economic exchange with Europe throughout the years. The fear that this process will cause severe suffering for these countries is related to the fact that they cannot risk any further imbalances in their current economic situation. Due consideration should be given to their established legitimate interests.
A United Europe after 1992 might indeed widen the gap between North and South, but it could also deepen the awareness of the countries of the world, both rich and poor, of their ever-increasing interdependence, which should strengthen their sense of mutual responsibility. In this respect, we express our sincere hope that the Uruguay Round, which will offer a solid basis for constructive cooperation in the field of multilateral trade negotiations, will be brought to a successful end.
We should approach in the same spirit the United Nations Conference on Environment and Development, scheduled to be held in Rio de Janiero, Brazil, which will be a critical landmark in the history of the world. As the underlying causes of the environmental deterioration are being identified and the preparedness to combat them has become a priority on the international agenda, the need to take effective measures to achieve sustainable development is a matter of great urgency. The transfer of new and additional resources to finance environmental programmes in the developing countries, as well as environmentally sound and efficient technologies, is imperative. Suriname is looking forward to this important undertaking of the United Nations next year, which should offer the world a new framework for rights and obligations to be shared by mankind in the interest of the future of the entire world.
We have noted that the universal mood for democratic change is irrevocable and basic to any degree of economic progress and social justice. Failure to utilise this momentum to solve the most serious problems that afflict mankind and continue to dominate our agenda will take us to another age of despair. But the new respect and expanded role that our Organization has gained justifies our confidence and optimism. The Republic of Suriname is ready to take its share of the burden and make its contribution to steady and lasting progress in the world.
